McCARTHY, J.
This is known as the second appeal, and is an appeal by the defendant from an order affirming the clerk’s taxation of the bill of costs as presented by the plaintiff. This case has been tried three times. On the first trial the jury disagreed, and on the second and third trials the verdict was for the plaintiff. The clerk awarded to the plaintiff, as stated in his brief, all his costs and disbursements on the trials and appeals where he had succeeded, in addition to the costs of the trial (now under review), and he was deprived only of the costs in the appellate term, where defendant had succeeded. We think this was correct, and in conformity with the cases of Belt v. Insurance Co., 33 App. Div. 239, 53 N. Y. Supp. 363, and cases therein cited, Sisters of Charity v. Kelly, 68 N. Y. 628, and First Nat. Bank v. Fourth Nat. Bank, 84 N. Y. 469. The order appealed from is affirmed, with costs. Order affirmed, with costs. All concur. See 61 N. Y. Supp. 69.